DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on October 22, 2020. 
Claim 13 has been amended. 
Claim 14 has been canceled. 
Claims 1-13 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed October 22, 2020, with respect to Abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. Applicant has corrected the minor informalities in the Abstract. 
Applicant’s arguments, see Pg. 7, filed October 22, 2020, with respect to Claims 13 and 14 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. Regarding claim 13, Applicant has overcome the 101 rejection by amending the claim to recite that the computer program is embedded in a non-transitory computer readable medium. Regarding claim 14, Applicant has canceled the claim. 
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive. Regarding claims 1, 12, and 13, Applicant argues that Chen discloses that the dual energy data is the input and the phase contrast image is the output which is the opposite what is claimed. Applicant states that the phase contrast imaging data is the input and the multi energy . 
Applicant further argues Chen fails to disclose “wherein, the processing unit is configured to generate a first basis data set from the phase contrast X-ray image data; and wherein, the processing unit is configured to generate a second basis data set from the phase contrast X-ray image data and the attenuation X-ray mage data; wherein generation of the second basis data set comprises utilisation of the first basis data set” because Chen discloses the calibration factors are determined from both the phase contrast data and the attenuation data. In [0050]-[0051], Chen discloses a first calibration factor (second basis data set) dependent on photoelectric effects and the second calibration factor, and discloses a second calibration factor (first basis data set) dependent on the Compton scattering. 
Applicant further argues Schafer does not teach generating multi energy data from the phase contrast image because Schafer teaches that the estimations of Compton scattering and photoelectric scattering are for generating monochromatic image.  However, the Examiner is not relying on Schafer to teach generating multi energy data. Schafer teaches using polychromatic X-ray radiation in Pg. 7, lines 20-24, and teaches generation of the second basis data set comprises utilization of the first basis data set in Pg. 11, lines 19-35. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2015/0103970) in view of Schafer (WO 2015/014677).
Regarding claim 1:
An apparatus for generating multi energy data from phase contrast imaging data, comprising: 
an input unit (Fig. 3B, 302 and 330); and
 a processing unit (Fig. 3B, 316); 
wherein, the input unit (Fig. 3B, 302 and 330) is configured to provide the processing unit with phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object ([0050], phase contrast data obtained);
 wherein, the input unit (Fig. 3B, 302 and 330) is configured to provide the processing unit with attenuation X-ray image data (Fig. 2, 204) of the region of interest of the object ([0050], dual energy attenuation data); 
wherein the processing unit (Fig. 3B, 316) is configured to generate multi energy data comprising two basis data sets (Fig. 2, 208, calibration factors derived); 
wherein the processing unit (Fig. 3B, 316) is configured to generate a first basis data set from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated); and 
wherein, the processing unit (Fig. 3B, 316) is configured to generate a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the 
However, Chen fails to disclose wherein generation of the second basis data set comprises utilisation of the first basis data set.  
Schafer teaches wherein generation of the second basis data set comprises utilisation of the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Chen and Schafer discloses the apparatus according to claim 1 wherein, the first basis data set comprises Compton data (Chen; ([0042]-[0043] and [0051],  Compton effect), the Compton data (Chen; [0042]-[0043] and [0051], Compton effect) corresponding to Compton scattering total attenuation coefficient data (Chen; [0042]-[0043] and [0051], Compton attenuation); and wherein, the second basis data set comprises Photoelectric data (Chen; [0042]-[0043] and [0051], photoelectric effect), the Photoelectric data corresponding to Photoelectric total attenuation coefficient data (Chen; [0042]-[0043] and [0051], photoelectric attenuation).
Regarding claim 3:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the processing unit (Chen; Fig. 3B, 316) generates the first basis data set from the phase contrast X-ray image data on the basis that phase contrast X-ray image data at an image location 
Regarding claim 4:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein a spectral detector sensitivity of a detector used to acquire the phase contrast X-ray image data (Schafer; Pg. 12, lines 3-8, effective X-ray spectrum at detector) is the same as a spectral detector sensitivity of a detector used to acquire the attenuation X-ray image data (Schafer; Pg. 12, lines 3-8, effective X-ray spectrum at detector); and wherein a baseline intensity signal relates to a detected signal on the detector when the object is not present (Schafer; Pg. 8, lines 15-32,  Intensity during blank scan); and wherein a spectrum of an X-ray source used during the acquisition of the phase contrast X-ray image data (Schafer; Pg. 12, lines 3-8, initial spectrum) is the same as a spectrum of an X-ray source used during the acquisition of the attenuation X-ray image data (Schafer; Pg. 12, lines 3-8, initial spectrum); and wherein generation of the second basis data set comprises utilisation of the spectral detector sensitivity of the detector and the baseline intensity signal and the spectrum of the X-ray source (Schafer; PG. 11, lines 19-34, attenuation coefficients based on integral).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Chen and Schafer discloses the apparatus according to claim 4, wherein generation of the second basis data set comprises utilization of an energy dependence 
Regarding claim 6:
The combination of Chen and Schafer discloses the apparatus according to claim 4, wherein the detector (Chen; Fig. 3B, 310) used to acquire the phase contrast X-ray image data is the same as the detector used to acquire the attenuation X-ray image data (Chen; Fig. 3B, 310, same detector used); and wherein the X-ray source (Chen; Fig. 3B, 304) used during the acquisition of the phase contrast X-ray image data is the same as the X-ray source used during the acquisition of the attenuation X-ray image data (Chen; Fig. 3B, 304, same X-ray tube used).
Regarding claim 7:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the attenuation X-ray image data comprises spectral image data (Chen; Fig. 2, 206; [0050], dual energy attenuation data).
Regarding claim 8:
The combination of Chen and Schafer discloses the apparatus according to claim 7, wherein the processing unit is configured to decompose the spectral image data into at least one basis image (Chen; [0042], photoelectric component image and Compton effect image), the at least one basis image comprising a first basis data set image (Chen; [0042], Compton effect image).
Regarding claim 9:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the phase contrast X-ray image data and the attenuation X-ray image data were acquired 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Chen with the data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10:
The combination of Chen and Schafer discloses the apparatus according to claim 1, wherein the processing unit is configured to generate multi energy and/or dual energy information (Chen; Fig. 1, 110) on the basis of the first basis data set and second basis data set (Chen; [0048]-[0051], image based on calibration factors), the information comprising at least one image of the region of interest of the object (Chen; [0048]-[0051], imaged object).
Regarding claim 11:
The combination of Chen and Schafer discloses a system for generating multi energy data from phase contrast imaging data, the system comprising:
at least one image acquisition unit (Chen; Fig. 3B, 302 and 330); 
an apparatus for generating multi energy data from phase contrast imaging data according to claim 1 (rejected above by Chen in view of Schafer);
an output unit (Chen; Fig. 3B, 316); 
wherein, the at least one image acquisition unit (Chen; Fig. 3B, 302 and 330) is configured to acquire the phase contrast X-ray image (Chen; Fig. 2, 202)and to acquire the attenuation X-ray image (Chen; Fig. 2, 204); and 

Regarding claim 12:
Chen discloses A method for generating multi energy data from phase contrast imaging data, comprising: 
a) providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
 b) providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 
c) generating a first basis data set  ([0042]-[0043] and [0051], second calibration factor or Compton effect generated) from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated); and 
d) generating a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the phase contrast X-ray image data and the attenuation X-ray image data ([0051], first calibration factor generated from phase contrast and attenuation data).
However, Chen fails to disclose wherein step d) comprises utilizing the first basis data set.
Schafer teaches wherein step d) comprises utilizing the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter). 

Regarding claim 13:
Chen discloses a computer program element ([0065], workstation) embedded in a non-transitory computer readable medium ([0065], workstation) for controlling an apparatus, which when executed by a processor is configured to carry out the method comprising:
a) providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
 b) providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 
c) generating a first basis data set  ([0042]-[0043] and [0051], second calibration factor or Compton effect generated) from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated); and 
d) generating a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the phase contrast X-ray image data and the attenuation X-ray image data ([0051], first calibration factor generated from phase contrast and attenuation data).
However, Chen fails to disclose wherein step d) comprises utilizing the first basis data set.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the phase contrast method of Chen with the second basis data generation taught by Schafer in order to increase image accuracy by reducing the effects of attenuation (Schafer; Pg. 9, lines 1-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seetho (U.S. 2018/0120241)- Dual energy CT scanner that calculates Compton attenuation and photoelectric coefficients. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884